                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:03CR37

       vs.
                                                       MEMORANDUM AND ORDER
JERRY URKEVICH,

                      Defendant.


       This matter is before the Court on the Defendant’s Motion seeking relief under 18

U.S.C. § 3582(c)(1)(A)(i), ECF No. 173. For the following reasons, the Court will reduce

the Defendant’s term of incarceration.

                             PROCEDURAL BACKGROUND

       Following a trial by jury, Defendant Jerry Urkevich was found guilty of the following

Counts of the Superseding Indictment: Count I (conspiracy to distribute or possess with

intent to distribute methamphetamine), Count II (possession of a firearm during a drug

trafficking crime), Count III (possession of a firearm during a drug trafficking crime), and

Count V (possession of a firearm during a drug trafficking crime). He was sentenced on

May 10, 2004, to consecutive terms of incarceration of 235 months on Count I, 60 months

on Count II, 300 months on Count III, and 300 months on Count V, plus concurrent terms

of five years of supervised release on each count. The consecutive terms of incarceration

on Counts II, III, and V were mandated by 18 U.S.C. § 924. He appealed, and his

convictions and sentences were affirmed on July 11, 2005. On February 4, 2016, his

term of incarceration on Count I was reduced to 188 months pursuant to 18 U.S.C. §
3582, due to a sentencing guideline range that was lowered and made retroactive by the

United States Sentencing Commission.

       The First Step Act, among many other things, amended 18 U.S.C. § 924. In

Section 403 of the Act, congress amended § 924(c)(1)(C) so a consecutive term of 25

years (300 months) for a second or subsequent conviction for possession of a firearm

during a drug trafficking crime is no longer mandated if the crime was committed before

a prior conviction under the subsection was final. This amendment would have benefited

Urkevich if it had been in effect at the time of his sentencing. Section 403 of the First

Step Act also provides: “This section, and the amendments made by this section, shall

apply to any offense that was committed before the date of enactment of this Act, if a

sentence for the offense has not been imposed as of the date of enactment.” This Court,

therefore, has no authority to apply Section 403 of the First Step Act to reduce Urkevich’s

sentence retroactively.

       The First Step Act also amended 18 U.S.C. § 3582. In Section 603 of the Act,

congress amended § 3582(c)(1)(A) to permit defendants to move a sentencing court for

modification of sentence “after the defendant has fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or

the lapse of 30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier[.]” Urkevich submitted evidence of his exhaustion of his

administrative remedies through the Bureau of Prisons, ECF No. 173 at Page ID #173,

and the Court offered the Government an opportunity to respond to Urkevich’s Motion.

The Government submitted its Brief in Response to Motion for Reconsideration of



                                            2
Sentence, ECF No. 178, opposing any reduction in Urkevich’s term of incarceration. The

matter is now properly before the Court under § 3582(c)(1)(A)(i).

                                      DISCUSSION

       Section 3582(c)(1)(A) provides in pertinent part:

       [T]he court . . . may reduce the term of imprisonment (and may impose a
       term of probation or supervised release with or without conditions that does
       not exceed the unserved portion of the original term of imprisonment), after
       considering the factors set forth in section 3553(a) to the extent that they
       are applicable, if it finds that—

              (i) extraordinary and compelling reasons warrant such a reduction;
              ....

       and that such a reduction is consistent with applicable policy statements
       issued by the Sentencing Commission[.]

       The Government acknowledges that Urkevich’s three firearms counts would have

carried mandatory terms of 60 months each (180 months), and not 300 months for Counts

III and V (660 months total) if he had been sentenced after the effective date of the First

Step Act. Accordingly, the sentence he is serving (848 months) is forty years longer than

the sentence he likely would have received (368 months) if he were sentenced under the

law (18 U.S.C. § 924(c)(1)(C)) as it now exists.

       The Government does not dispute that Urkevich has demonstrated post-offense

rehabilitation, and the Government does not argue that he poses a current danger to the

safety of any other person or to the community.1 The Government does not raise any



       1 At the time of sentencing, Urkevich was 35 years old, and in Criminal History
Category I. See Presentence Investigation Report, ECF No. 127 at Page ID # 1142-43.
He is now more than 50 years old. His record at the Bureau of Prisons reveals that he
has had no disciplinary actions during his incarceration; he has completed several
educational, vocational, and other rehabilitative programs; and he has a positive report
from his case manager. See Restricted Amended Report from Probation, ECF No. 176.
                                            3
challenge to the constitutionality of § 3582(c)(1)(A). Yet the Government opposes a

reduction in Urkevich’s sentence on the basis that he has not demonstrated “extraordinary

and compelling reasons” for the reduction, “consistent with applicable policy statements

issued by the Sentencing Commission.”       The Government also argues that Urkevich’s

Motion is premature, because he would not yet be eligible for release from custody if his

sentence were reduced to 368 months. Brief, ECF No. 178, Page ID #2112, citing United

States v. Brown, No. 4:05-CR-00227-1, 2019 WL 4942051, at *1, *5 (S.D. Iowa, October

8, 2019).

I. Factors set forth in § 3553(a)

       A reduction of the Defendant’s sentences on Counts III and V, to terms of 60

months each, consecutive, is consistent with all the factors set forth in 18 U.S.C. §

3553(a), and especially § 3553(a)(2)(A) (“the need for the sentence imposed . . . to reflect

the seriousness of the offense, to promote respect for the law, and to provide just

punishment for the offense”) and § 3553(a)(6) (“the need to avoid unwarranted sentence

disparities among defendants with similar records who have been found guilty of similar

conduct”).

II. Consistency with Applicable Sentencing Commission Policy Statements

       U.S.S.G. § 1B1.13 and related Commentary from the Sentencing Commission

were most recently updated on November 1, 2018, before the effective date of the First

Step Act—December 21, 2018.          Accordingly, the Guideline and Commentary still

presume that a reduction in sentence under § 3582(c)(1)(A) must be made upon motion

of the Director of the Bureau of Prisons.



                                             4
       The Commentary describes certain circumstances under which “extraordinary and

compelling reasons” for a reduction in sentence are deemed to exist, but the Commentary

does not suggest the list is exclusive. Application Note 1(D), titled “Other Reasons” is a

catch-all provision, noting that the Director may determine “there exists in the defendant’s

case an extraordinary and compelling reason other than, or in combination with, the

reasons described in subdivisions (A) through (C).”        Application Note 3 states that

“rehabilitation of the defendant is not, by itself, an extraordinary and compelling reason

for purposes of this policy statement,” mirroring the language of 28 U.S.C. § 994(t). In

Application Note 4, the Commission encourages the Director to file a motion for reduction

of sentence if a defendant meets any of the circumstances set forth in Application Note

1, thereby allowing a court to consider § 3553(a) factors, as well as criteria in the

Commission’s policy statement such as whether a defendant is a danger to the safety of

any other person or to the community, when determining whether to reduce a term of

imprisonment.

       Other courts have concluded that the Commission’s failure to amend Guideline §

1B1.13 and related Commentary following the First Step Act does not preclude a court

from acting on motions for sentence reductions or using the catch-all provision in

Application Note 1(D). See Brown, 2019 WL 4942051, at *3-4 (citing United States v.

Beck, No. 1:13-CR-186-6, 2019 WL 2716505, at *5 (M.D.N.C. June 28, 2019); United

States v. Cantu, No. 1:05-CR-458-1, 2019 WL 2498923, at *5 (S.D. Tex. June 17, 2019);

United States v. Fox, No. 2:14-CR-03-DBH, 2019 WL 3046086, at *3 (D. Me. July 11,

2019)).



                                             5
       This Court infers that the Commission would apply the same criteria, including the

catch-all provision of Application Note 1(D), in the wake of the First Step Act’s amendment

to § 3582(c)(1)(A), and that this Court may use Application Note 1(D) as a basis for finding

extraordinary and compelling reasons to reduce a sentence. Accordingly, this Court’s

contemplation of a reduction in Urkevich’s sentences on Counts III and V is consistent

with the Commission’s policy statements.

III. Extraordinary and Compelling Reasons for a Sentence Reduction

       In Brown, the court considered a motion for reduced sentence under §

3582(c)(1)(A)(i) in a case with similar facts. The court acknowledged it could consider as

“extraordinary and compelling reasons” for sentence reduction the disparity the defendant

suffered when he received a 300-month sentence on a firearm count that today would

carry a 60-month sentence. Brown, 2019 WL 4942051, at *5 (citing United States v.

Marks, No. 6:03-cr-06033, slip op. (W.D.N.Y. Mar. 14, 2019)). Yet the court declined to

exercise its authority to grant the defendant’s motion, finding it “premature” because the

defendant would not be eligible for immediate release from custody if his 300-month

sentence were reduced to 60-months. Id. at *6. Instead, the court urged the U.S. Attorney

to consider vacating one of the defendant’s § 924(c) convictions and urged the Acting

Pardon Attorney to reconsider the defendant’s previous application for a commutation of

sentence. Id.

       If this Court reduces Urkevich’s sentences on Counts III and V to 60 months each,

consecutive, he will not be eligible for immediate release. His sentence would total 368

months, and he would have served somewhat more than half that sentence.

Nonetheless, the Court does not consider the Motion premature. A reduction in his

                                             6
sentence is warranted by extraordinary and compelling reasons, specifically the injustice

of facing a term of incarceration forty years longer than Congress now deems warranted

for the crimes committed. A reduction in the sentence at this juncture will help Urkevich

and the Bureau of Prisons plan for his ultimate release from custody and may assist him

in his pending efforts to seek clemency from the Executive Branch. This Court will not

intervene in that process.

                                     CONCLUSION

      After consideration of all the factors set forth in 18 U.S.C. § 3553(a), especially §

3553(a)(2)(A) (“the need for the sentence imposed . . . to reflect the seriousness of the

offense, to promote respect for the law, and to provide just punishment for the offense”)

and § 3553(a)(6) (“the need to avoid unwarranted sentence disparities among defendants

with similar records who have been found guilty of similar conduct”), as well as applicable

Sentencing Commission policy statements, the Court finds extraordinary and compelling

reasons for a reduction of the Defendant’s sentence pursuant to 18 U.S.C. §

3582(c)(1)(A)(i). The Court further concludes that the Defendant has demonstrated that

he poses no current danger to the safety of any other person or to the community.

Accordingly, the Defendant’s sentences on Counts III and V of the Indictment will be

reduced to 60 months each, consecutive. A new Judgment and Commitment Order will

be issued.



       IT IS ORDERED:

      1.     Defendant’s Motion seeking relief under 18 U.S.C. § 3582(c)(1)(A)(i), ECF
             No. 173, is granted as follows:


                                            7
      The Defendant’s sentences on Counts III and V of the Superseding
      Indictment will be reduced to 60 months each, consecutive;


2.    A new Judgment and Commitment Order will be issued; and


3.    The Clerk will send a copy of this Memorandum and Order to the
      Defendant at his last known address.


Dated this 14th day of November 2019.
                                        BY THE COURT:
                                        s/Laurie Smith Camp
                                        Senior United States District Judge




                                   8
